Citation Nr: 1404452	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to May 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that a remand is necessary in order to schedule the appellant for a video conferencing hearing before the undersigned Veterans Law Judge (VLJ).  An August 1, 2013, letter sent by the Veteran's attorney requested that the Veteran's hearing, scheduled for August 29, 2013, be rescheduled for a different date.  The Board construes the request as a motion for a new hearing and will grant the request for a new hearing. 

Video hearings before the Board are scheduled by the RO. Thus, a remand is necessary to schedule the appellant for a video conference hearing before a VLJ to ensure due process prior to further appellate review of the claim. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a video conference hearing at the RO before a Veterans Law Judge sitting at the Board's offices in Washington D. C. A copy of the notice of the scheduling of the hearing should be placed in the appellant's record. 

2. After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


